Citation Nr: 0730263	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for the 
veteran's cervical/thoracic strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1960 to December 
1968 and from April 1985 to November 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision of the 
Buffalo, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).  This decision granted service 
connection for cervical/thoracic strain, and assigned a zero 
percent evaluation, effective December 1, 2002. 

The October 2003 decision also granted service connection for 
ectopic atrial tachycardia/cardiac condition, evaluated as 
noncompensable.  The veteran submitted a timely notice of 
disagreement with this decision.  A statement of the case was 
issued, but the veteran did not submit a substantive appeal, 
and the issue has not been certified for appellate 
consideration.  The Board will, therefore, not consider this 
issue.  See 38 C.F.R. § 20.200 (2007) (an appeal consists of 
a timely notice of disagreement, statement of the case, and 
substantive appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that the July 2003 VA examination, upon 
which the noncompensable evaluation is based, was inadequate.  
He argues that while he at times has full range of motion of 
the cervical spine, this is accompanied by pain, which can be 
severe.  He notes that the July 2003 rating decision refers 
to medical records dated from 1994 in evaluating his 
disability, but argues that his disability has progressively 
worsened since that time.  The veteran is entitled to a new 
VA examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

The July 2003 VA examination report does not include the 
complete ranges of motion for the cervical/thoracic spine as 
are needed to rate disabilities under current criteria.  
38 C.F.R. § 4.71a, General Formula for Rating Diseases and 
Injuries of the Spine (2007).  Furthermore, there is no 
indication that the examiner considered the effects of pain, 
weakness, excess fatigability or incoordination on the 
veteran's disability.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
examination did not otherwise provide all of the information 
needed to rate the disability under current criteria.  VA 
regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. §§ 4.2, 19.9 (2007).  Where 
the Board makes a decision based on an examination report 
which does not contain sufficient detail, remand is required 
"for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination.'"  Goss v. 
Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 
Vet.App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination of the spine in order to 
determine the current severity of his 
cervical/thoracic spine strain.  All 
indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.  

The range of motion for all planes should 
be reported in degrees.  The examiner 
should note the effects of pain, 
weakness, excess fatigability, pain, 
incoordination and flare-ups.  Any 
decrease in range of motion as a result 
of these factors should be indicated in 
degrees.  

Neurological symptoms should be noted, if 
present.  

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case (SSOC).  The SSOC 
should reflect consideration of the 
current version of the criteria for 
rating back disabilities.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



